PER CURIAM.
David Dumph appeals the district court’s order denying relief on his 42 U.S.C. § 1983 (2000) complaint. We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Dumph v. Nowell, No. CA-01-634-5-BO (E.D.N.C. July 23, 2002). Additionally, Dumph’s motion to participate in oral argument is denied. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.